Case 2:20-cv-00108-SPC-NPM Document 29 Filed 09/18/20 Page 1 of 8 PageID 272




                             United States District Court
                              Middle District of Florida
                                 Fort Myers Division

Employers Insurance
Company of Wausau,

               Plaintiff,

v.                                                    Case No.: 2:20-Cv-108-Ftm-38npm

Redlands Christian
Migrant Association, Inc.,

               Defendant.
                                              /
                         Answer and Affirmative Defenses

       Counter-defendant, Employers Insurance Company of Wausau (“Wausau”) files this

response to Counter-plaintiff, Redlands Christian Migrant Association, Inc. (“Redlands”)

Complaint, along with its affirmative defenses.

                                            Answer

       Any allegation in the Complain not expressly admitted to is hereby denied. For all

allegations about which Redlands lacks knowledge or information sufficient to form a belief about

the truth of the allegation, the statement that Redlands lacks knowledge has the effect of a denial

as per Federal Rule of Civil Procedure 8(b)(5).

1.     Admitted that Wausau has filed a complaint against Redlands, otherwise without

knowledge and therefore denied.

2.     Without knowledge and therefore denied. To the extent that this paragraph is to be

interpreted as a jurisdictional argument, Wausau denies that this court has jurisdiction to hear

disputes related to “rate, rating plan, rating system, and underwriting rules.”



                                                  4
Case 2:20-cv-00108-SPC-NPM Document 29 Filed 09/18/20 Page 2 of 8 PageID 273




3.     Admitted.

4.     Admitted.

5.     Admitted.

6.     Admitted that Wausau is a workers compensation carrier in the State of Florida subject to

Florida’s Workers’ Compensation Statute. The remainder of this paragraph is not an allegation

against Wausau, but rather a recitation of the belief of Wausau as to the state of the law. As this is

not a quotation of the statutory language, Wausau is without knowledge of the truth of the

statement.

7.     Admitted.

8.     Admitted that the policy conforms with Florida’s Workers Compensation Statute.

Wausau is without knowledge as to any specific allegations of relevant changes.

9.     This paragraph contains multiple allegations, the construction of which Wausau is

without knowledge. Wausau denies that the workers compensation system guide is a regulatory

document

10.    Wausau admits the existence of Florida Administrative Code Rule 69B-220.201. As to the

intended construction of this Rule, Wausau is without knowledge.

11.    Denied.

12.    Denied.

13.    Admitted as to the general principle, Redlands’ construction of which Wausau is without

knowledge.

14.    Admitted

15.    Admitted




                                                  5
Case 2:20-cv-00108-SPC-NPM Document 29 Filed 09/18/20 Page 3 of 8 PageID 274




16.     Admitted that Wausau is regulated by the State of Florida. Wausau denies that the

workers compensation system guide is a regulatory document.

17.     In the absence of identification of specific claim, without knowledge. Wausau denies that

the workers compensation system guide is a regulatory document.

18.     Admitted that Wausau intended the policy to comply with Florida law.

19.     Admitted that the provisions Florida Chapter 440 govern workers’ compensation

policies.

20.     Admitted that FS. §§ 440.09(1) and §§ 440.20(4) are part of Florida’s Workers’

Compensation Statutes. As paraphrased, denied.

21.     Admitted that Wausau is a Florida-licensed provider of workers’ compensation

insurance, and is regulated by the State of Florida. In the absence of any specific allegation of a

representation, without knowledge and therefore denied.

22.     Without knowledge and therefore denied. Wausau denies that the workers compensation

system guide is a regulatory document.

23.     Without knowledge and therefore denied.

24.     As paraphrased from the statute, denied.

25.     As paraphrased from the statute, denied.

26.     Admitted that the purpose of a workers’ compensation policy is to compensate injured

workers.

27.     Admitted.

28.     Admitted.

29.     Denied.




                                                  6
Case 2:20-cv-00108-SPC-NPM Document 29 Filed 09/18/20 Page 4 of 8 PageID 275




30.   Denied.

31.   Denied.

32.   Denied.

33.   Denied.

34.   Denied.

35.   Denied.

36.   Denied.

37.   Denied.

38.   As Redlands has failed to identify the injured worker, without knowledge.

39.   As Redlands has failed to identify the injured worker, without knowledge.

40.   As Redlands has failed to identify the injured worker, without knowledge.

41.   As Redlands has failed to identify the injured worker, without knowledge.

42.   As Redlands has failed to identify the injured worker, without knowledge.

43.   As Redlands has failed to identify the injured worker, without knowledge.

44.   As Redlands has failed to identify the injured worker, without knowledge.

45.   As Redlands has failed to identify the injured worker, without knowledge.

46.   As Redlands has failed to identify the injured worker or the specific payments allegedly

made, without knowledge.

47.   As Redlands has failed to identify the injured worker, without knowledge.

48.   As Redlands has failed to identify the injured worker, without knowledge.

49.   As Redlands has failed to identify the injured worker, without knowledge.

50.   As Redlands has failed to identify the injured worker, without knowledge.




                                               7
Case 2:20-cv-00108-SPC-NPM Document 29 Filed 09/18/20 Page 5 of 8 PageID 276




51.    As Redlands has failed to identify the injured worker, without knowledge.

52.    Denied.

53.    Admitted that Redlands is making the claims, denied as to all allegations pertaining to

Redlands’ claims.

54.    Without knowledge and therefore denied.

55.    Denied.

56.    Wausau incorporates all responses to paragraphs 1-55.

57.    Admitted.

58.    As a general, paraphrased statement, denied.

59.    Denied in all parts.

60.    Denied.

61.    Denied.

62.    Wausau incorporates all responses to paragraphs 1-55.

63.    Admitted that a policy was issued, denied that Wausau owes a fiduciary duty to Redlands.

64.    Without knowledge and therefore denied.

65.    Denied.

66.    Denied in all parts.

67.    Denied.

68.    Denied.

69.    Wausau incorporates all responses to paragraphs 1-55.

70.    Admitted as a general statement of the law.

71.    Denied.




                                                8
Case 2:20-cv-00108-SPC-NPM Document 29 Filed 09/18/20 Page 6 of 8 PageID 277




72.    Denied.

73.    Denied in all parts.

74.    Denied.

75.    Wausau incorporates all responses to paragraphs 1-55.

76.    Admitted that a policy was issued. The issuance of a policy precludes unjust enrichment

claims. Wausau denies that the workers compensation system guide is a regulatory document.

77.    Denied in all parts.

78.    Denied.

79.    Denied.

                                 Affirmative Defenses

80.    First Affirmative Defense: Redlands’ claims are barred on grounds of estoppel. Redlands

was given the opportunity to be involved in the defense and payment of these claims and raised no

objection to any of Wausau’s actions until it was sued for non-payment of premium.

81.    Second Affirmative Defense: Redlands’ claims are barred on grounds of waiver. Redlands

was given the opportunity to be involved in the defense and payment of these claims and raised no

objection to any of Wausau’s actions until it was sued for non-payment of premium.

82.    Third Affirmative Defense: Redlands’ claims are barred on grounds of ratification.

Redlands’ approved of Wausau’s actions and claims handling until it was sued for non-payment of

premium.

83.    Fourth Affirmative Defense: Redlands’ claims are barred on grounds of laches. The actions

that Redlands’ now bases its counterclaim on occurred more than a decade ago. By waiting so long,

Redlands has made it difficult or impossible for Wausau to obtain witness testimony, documentary




                                               9
Case 2:20-cv-00108-SPC-NPM Document 29 Filed 09/18/20 Page 7 of 8 PageID 278




evidence or otherwise mount a defense in the same manner that would have been possible with a

timely suit.

84.     Fifth Affirmative Defense: Redlands’ claims are barred on grounds of the statute of

limitations. The actions that Redlands’ now bases its counterclaim on occurred more than a decade

ago, and are far outside the statute of limitations.

85.     Sixth Affirmative Defense: Redlands’ claims are barred on grounds of estoppel. Redlands

was given the opportunity to be involved in the defense and payment of these claims and raised no

objection to any of Wausau’s actions until it was sued for non-payment of premium.

86.     Seventh Affirmative Defense: Lack of jurisdiction. Jurisdiction over disputes over workers

compensation premium, including “rate, rating plan, rating system, and underwriting rules” is

delegated to the National Council on Compensation Insurance by operation of Florida Statutes §§

627.291(2) and 627.314.

87.     Eighth Affirmative Defense: Lack of exhaustion of administrative remedies. Jurisdiction

over disputes over workers compensation premium is delegated to the National Council on

Compensation Insurance by operation of Florida Statutes §§ 627.291(2) and 627.314. The NCCI

has a dispute resolution process that is mandatory for insureds to exhaust. Redlands has not done

so.

88.     Ninth Affirmative Defense: Assumption of risk. Redlands was invited to participate in the

handling of claims. To the extent that it chose not to do so, it assumed the risk that errors might be

made.

Respectfully submitted 18 September 2020.

                                               /s/Michael R. Morris
                                               Michael R. Morris



                                                  10
Case 2:20-cv-00108-SPC-NPM Document 29 Filed 09/18/20 Page 8 of 8 PageID 279




                                             Counsel for
                                             Florida Bar No. 70254
                                             Morris & Morris, P.A.
                                             1677 D Road
                                             Loxahatchee, Florida 33479
                                             Email: michael@morris.law
                                             Telephone: 561.903.0562
                                             Facsimile: 561.828.9351

                                  Certificate of Service

       I certify that on 18 September 2020, I electronically filed the foregoing document
electronically with the Clerk of Court by using CM/ECF which will generate a Notice of
Electronic filing to Keith Hanenian,1 attorney for Redlands Christian Migrant Association,
keith@hanenianlaw.com, Law Offices of Keith M. Hanenian, PA, PO Box 21268, Tampa, FL
33622-1268 and any other attorney who has filed a notice of appearance.

                                             /s/ Michael R. Morris
                                             Michael R. Morris




1
    Mr. Hanenian has previously represented Redlands Christian Migrant Association.


                                                11
